DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.  Claims 1 and 8 are currently amended; no claims have been cancelled; claims 2-7 and 9-14 are previously presented; no claims have been added.  Claims 1-14 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2020 and 5 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,820,176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following relationship in the table below.

Instant Application
US Patent No. 9,820,176 B2
A method performed by a base station (BS) operating in a wireless communication system, the method comprising:
A method for a user equipment (UE) operating in a wireless communication system comprising a first base station (BS) and a second BS, the method comprising:
transmitting, to a user equipment (UE), a threshold value related to an uplink data split operation; and
receiving, by the PDCP entity, a threshold value for an uplink data split operation from an upper layer;
receiving, from the UE, a buffer status report regarding an uplink data volume of the UE, the buffer status report being based on the threshold value,
indicating, by the PDCP entity, the uplink data available for transmission to a first MAC entity for the first BS only, if the amount of uplink data available for 

generating, by a PDCP entity, an uplink data available for transmission in the PDCP entity.
wherein the uplink data split operation relates to whether the uplink data volume of the UE is reported by either one or both of a first Medium Access Control (MAC) entity and a second MAC entity of the UE, depending on the threshold value.
Indicating, by the PDCP entity, the uplink data available for transmission in the PDCP entity as ‘0’ to a second MAC entity for the second BS, if the amount of uplink data available for transmission in the PDCP entity is less than the threshold value.


Claim 8 of the instant application is parallel to claim 1 of the instant application and would be similarly double patenting rejected by US 9,820,176 B2.  It is noted that the only differences between the claims in the instant application and the US Patent are that the US Patent’s claims are written from the perspective of a UE in the wireless system with dual connectivity, and the instant application’s claims are written from the perspective of the BS in the wireless system with dual connectivity.  Additionally, the US Patent’s claims appear to be more specific than the instant application’s claims.  

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,820,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application
US Patent No. 10,820,224 B2
A method performed by a base station (BS) operating in a wireless communication system, the method comprising:
A method for a user equipment (UE) operating in a wireless communication system comprising a first base station (BS) and a second BS, the method comprising:
transmitting, to a user equipment (UE), a threshold value related to an uplink data split operation; and
receiving, by the UE, a single threshold value for an uplink data split operation;
receiving, from the UE, a buffer status report regarding an uplink data volume of the UE, the buffer status report being based on the threshold value,
reporting, by the UE, buffer status information for the uplink data split operation based on an amount of an uplink data available for transmission, wherein based on the received single threshold value, the PDCP data available for transmission is indicated

wherein the amount of uplink data available for transmission comprises at least one of PDCP data available for transmission or RLC data available for transmission
wherein the uplink data split operation relates to whether the uplink data volume of the UE is reported by either one or both of a first Medium Access Control (MAC) entity and a second MAC entity of the UE, depending on the threshold value.
wherein based on the received single threshold value, (i) the PDCP data available for transmission is indicated to a first MAC entity of the UE for the first BS, and (ii) the PDCP data available for transmission as ‘0’ is indicated to a second MAC entity of the UE for the second BS


Claim 8 of the instant application is parallel to claim 1 of the instant application and would be similarly double patenting rejected by US 9,820,176 B2.  It is noted that the only differences between the claims in the instant application and the US Patent are that the US Patent’s claims are written from the perspective of a UE in the wireless system with dual connectivity, and the instant application’s claims are written from the perspective of the BS in the wireless system with dual connectivity.  Additionally, the US Patent’s claims appear to be more specific than the instant application’s claims.  

Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416